OPINION WALTERS, Justice. We affirm the decision of the Court of Appeals which reversed the trial court’s judgment quieting title to the disputed boundary line area in plaintiffs and enjoining defendant from maintaining the fence on the subject land. Since neither party proved the strength of their respective claims to the disputed land, we granted certiorari merely to clarify the Court of Appeals’ decision, to direct that the judgment to be entered by the district court be a judgment quieting title in plaintiff to all lands other than the disputed boundary area and dismissing that portion of plaintiffs’ claim. IT IS SO ORDERED. SOSA, S.J., and RIORDAN and STOWERS, JJ., concur. FEDERICI, C.J., not participating.